Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2020 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 02/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents No. 10,194,301 and No. 10,194,302 and Co-pending Application No. 16/261,432 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. P.G. Scott Born (Reg. No. 40,523) on February 8, 2021.
The application has been amended as follows:
IN THE CALIMS
Claims 4, 12 and 15 are canceled.
Claims 1-3, 5-11 and 13-14 are amended as presented below:
1.	(Currently Amended) A computer-implementable method of tracking a set of at least one mobile emergency service provider, the method comprising the steps of:
compiling an electronic history comprising: (a) at least one identifier of a service provider of said set of at least one service provider and (b) GPS data identifying the geographic location of each said service provider at each time interval of a set of time intervals of predetermined frequency within a time period;
storing said electronic history in a memory device;
generating to a display device a graphical user interface within which is displayed a first identifier of a first service provider of the set of at least one service provider;
receiving from a user, via the user interface, a selection of the first service-provider identifier;
in response to the selection of the first service-provider identifier, generating to a display device a  view of a geographic region within which the first service provider was located during the time period; and
displaying in the view at least one icon representing the first service provider at the geographic location corresponding to at least one time interval of the set of time intervals,
wherein the electronic history further comprises identifiers of a set of at least one dispatch call received by at least one service provider of the set of at least one service provider, and
wherein the preceding steps are performed by at least one processor.

3.	(Original) The method of claim 1, further comprising:
receiving from the user, via the user interface, a selection of the at least one icon; and
displaying, in response to said user selection of the at least one icon, the velocity and bearing of the first service provider.
4.	Canceled.
5.	(Currently Amended)  The method of claim 1[[4]] , wherein the step of displaying in the view further comprises displaying an icon illustrating a geographic location of the first service provider at a time that the first service provider received one said dispatch call.
6.	(Currently Amended) The method of claim 1, further comprising:
generating within the user interface a second identifier of a second service provider of the set of at least one service provider;
receiving from the user, via the user interface, a selection of the second service-provider identifier;
in response to the selection of the second service-provider identifier, generating to a display device a view of a geographic region within which the second service provider was located during the time period; and
simultaneously displaying in the view icons representing the first and second service providers at the geographic location corresponding to at least one time interval of the set of time intervals.

compiling an electronic history comprising (a) at least one identifier of a service provider of the set of at least one service provider, (b) at least one identifier of an event of a set of at least one event to which at least one of the service providers responded, each event of the set being of a finite duration, and (c) GPS data identifying the geographic location of each said service provider at each time interval of a set of time intervals of predetermined frequency within the duration of said at least one event;
storing the electronic history in a memory device;
generating to a display device a graphical user interface within which is displayed a first identifier of a first event of said set of at least one event;
receiving from a user, via the user interface, a selection of the first event identifier;
in response to the selection of the first event identifier, generating to a display device [[an]]  
displaying in the 
wherein the electronic history further comprises identifiers of a set of at least one dispatch call received by at least one service provider of the set of at least one service provider, and
wherein the preceding steps are performed by at least one processor.


the electronic history further comprises GPS data identifying the geographic location of each said service provider at each time interval of a set of time intervals of predetermined length occurring prior to said at least one event; and
further comprising displaying in the 
9.	(Currently Amended) The method of claim 7, wherein: 
the electronic history further comprises GPS data identifying the geographic location of each said service provider at each time interval of a set of time intervals of predetermined length occurring subsequent to said at least one event; and
further comprising displaying in the 
10.	(Original) The method of claim 7, wherein the set of at least one service provider comprises a police unit.
11.	(Original) The method of claim 7, further comprising:
receiving from the user, via the user interface, a selection of the at least one icon; and
displaying, in response to said user selection of the at least one icon, the velocity and bearing of the at least one said service provider.


13.	(Currently Amended)  The method of claim 7[[12]], wherein the step of displaying in the 
14.	(Currently Amended) The method of claim 7, further comprising:
generating within the user interface a second identifier of a second event of said set of at least one event;
receiving from the user, via the user interface, a selection of the second event identifier;
in response to the selection of the second event identifier, generating to a display device a view of a geographic region within which the second event took place; and
simultaneously displaying in the 
15.	Canceled. 
Reasons for allowance
Claims 1-3, 5-11 and 13-14 are allowed (renumbers as claims 1-12).
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance are clear on the record and in view of Applicant’s amendments and remarks (please see page 9) filed on 09/23/2020.
 Regarding claim 1, In addition to Applicant’s amendments and remarks filed on
09/23/2020, the prior arts of the record fail to suggest, disclose or teach in combination to render obvious all the limitations of the claim.
Eick et al. (US 2007/0226314 A1) discloses tracking of emergency service providers or first responders, such as police cruisers, ambulance and the like (please see Fig. 17, paragraph [0191]), and object path tracking and storing of the position history of an object (please see Fig. 15, paragraph [0181]). 
Behm et al. (US 2012/0313792 Al), discloses receiving of an identifier of emergency vehicles (e.g., an ID number, etc.) to identify the emergency vehicles (please see paragraph [0014]).
King et al. (US 2005/0192746 A1), discloses the transmission of a precise latitude and longitude information in predetermined intervals (please see paragraph [0033]) and display of an icon showing a current location of the emergency vehicle (please see Fig. 4, [0030]). 
However Eick, Behm and King combined fail to explicitly disclose “generating to a display device a graphical user interface within which is displayed a first identifier of a first service provider of the set of at least one service provider;
receiving from a user, via the user interface, a selection of the first service-provider identifier;
in response to the selection of the first service-provider identifier, generating to a display device a view of a geographic region within which the first service provider was located during the time period; and
…wherein the electronic history further comprises identifiers of a set of at least one dispatch call received by at least one service provider of the set of at least one service provider”, in combination with the other claim elements and features.
Regarding claim 7, In addition to Applicant’s amendments and remarks filed on

In particular, Eick et al. (US 2007/0226314 A1) discloses tracking of emergency service providers or first responders, such as police cruisers, ambulance and the like (please see Fig. 17, paragraph [0191]), and object path tracking and storing of the position history of an object (please see Fig. 15, paragraph [0181]). 
Behm et al. (US 2012/0313792 Al), discloses receiving of an identifier of emergency vehicles (e.g., an ID number, etc.) to identify the emergency vehicles (please see paragraph [0014]).
King et al. (US 2005/0192746 A1), discloses the transmission of a precise latitude and longitude information in predetermined intervals (please see paragraph [0033]) and display of an icon showing a current location of the emergency vehicle (please see Fig. 4, [0030]). 
Gutierrez et al. (US 8,612,131 B2), discloses that the event may be identified by a unique event ID when storing the event occurrence in the event data store (please see col. 5, lines 19-21) and the information may be displayed upon the user selection of the disaster related area by for example highlighting the area (please see col. 24, lines 50-55)
However Eick, Behm, King and Gutierrez combined fail to explicitly disclose “generating to a display device a graphical user interface within which is displayed a first identifier of a first event of said set of at least one event;
receiving from a user, via the user interface, a selection of the first event identifier;
in response to the selection of the first event identifier, generating to a display device a view of a geographic region within which the first event took place;
wherein the electronic history further comprises identifiers of a set of at least one dispatch call received by at least one service provider of the set of at least one service provider”, in combination with the other claim elements and features.
Therefore, claims 1-3, 5-11 and 13-14 considered allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARID SEYEDVOSOGHI/           Examiner, Art Unit 2645